                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF TENNESSEE
                            Eastern Division



UNITED STATES OF AMERICA

-vs-                                    Case No. 1:18-10091-STA

HALSTINE EMBRY


                          ORDER TO SURRENDER

       Defendant, Halstine Embry, having been sentenced in the above

styled matter to the custody of the Bureau of Prisons, and having

been granted leave by the court to         report to the designated

institution at her own expense, is hereby ordered to surrender

herself to the Bureau of Prisons by reporting to: FCI Greenville

SCP, 100 U.S. Hwy 40, Greenville, IL 62246, no later than Tuesday,

April 30, 2019 by 12:00 Noon.

       IT IS FURTHER ORDERED that upon receipt of a copy of this Order

the defendant shall sign one copy of this Order in the proper space

below and return it to the Clerk of the Court in the enclosed

stamped self-addressed envelope, acknowledging that she has received

a copy of this Order, and that she will report as ordered to the

facility named above.

       IT IS SO ORDERED this the 28th day of March, 2019.



                                 s/ S. Thomas Anderson
                                 CHIEF U.S. DISTRICT COURT JUDGE
Halstine Embry - 18-10091




                            ACKNOWLEDGMENT



I agree to report as directed in the above order and understand that

if I fail to so report, I may be cited for contempt of court and if

convicted, may be punished by imprisonment or fine or both.



Signed and acknowledged before me on _____________________.




________________________             ______________________________

Clerk/Deputy Clerk                   Defendant
